Robekds, P. J.,
dissenting in part:
I do not think the statutes impose a penalty upon a penalty. To that extent I disagree with the majority opinion. These so-called damage imposition statutes are highly penal whether designated damage or penalty statutes. They should be construed strictly. A logical rule of construction, I think, would announce that where a special penalty is imposed by a particular statute, applicable to the peculiar circumstances to which the statute is directed, as, for instance, Section 1196 imposing a penalty of ten percent for nonpayment of taxes, needed for support of the government, the penalty of five percent imposed generally by Section 1971 should not apply. The special statutes carry their own penalties. That, I think, would be a reasonable construction of all pari materia statutes. Two penalties should follow only a clear mandate of the Legislature.
McGehee, G. J., joins in this dissent in part!